Ostrander, J.
(concurring). The source of defendant’s title to the land is her mother. As to an undivided one-half interest she acquired it by inheritance; as to the other half by quitclaim deed from the other heir. The will of the mother cannot be construed as a devise of the land, because it does not devise it. And there is also to be considered the unappealed-from order of the probate court which plainly is based upon the finding that the land was not devised. The doctrine of construing wills according to a discovered intention of the testator cannot be properly carried so far as to find in a will a devise of land which is not expressly or impliedly described or referred to therein. Defendant’s title, I think, must be rested upon her quitclaim deed, as to an undivided one-half interest in the land. Unless it was secured by fraud, the quitclaim is good. I find that it was executed because it should, in equity and good conscience, have been executed, in view of the contract referred to in the opinion of Justice Brooke, and the mutual dealings of the parties. Equity will not aid plaintiff to revoke and recall an act which conscience demanded of her, which executed an understanding to which she was a party and a purpose of her ancestor of which she was advised, and which equity approves. I concur, therefore, in reversing the decree and dismissing the bill of complaint.
Person, J., did not sit.